Petition for Writ of Mandamus Denied and Memorandum Opinion filed August 30,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00746-CV




                        IN RE TED L. ROBERTSON, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  312th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2001-35725


                           MEMORANDUM O P I N I O N

        On August 15, 2012, relator filed a petition for writ of mandamus in this Court.
See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the
petition, relator asks this Court to compel the Honorable Eva M. Guzman, former judge
of the 312th District Court of Harris County, to vacate a protective order entered at a
default hearing on August 15, 2001. Relator was subsequently convicted of violation of
the protective order and claims the protective order is void.Relator's application for writ
of mandamus against a former district judge is dismissed for lack of jurisdiction. See
Tex. Gov't Code Ann. § 22.221(b)(1) (West 2004) (providing that court of appeals may
issue writ of mandamus against “a judge of a district or county court in the court of
appeals district”).



                                         PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.




                                            2